DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention does not fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition matter)
           Claim 10 is claiming “a computer readable medium” which is directed to non-statutory subject matter. From applicant’s specification, paragraphs [0097-0098], the cited paragraphs states “a computer readable medium which include a data signal in the base band or propagating as parts of a carrier wave, or a program code” which is non-statutory.

Allowable Subject Matter
2.     Claims 1-9 are allowed. 
3.    The following is an examiner’s statement of reasons for allowance: The applicant’s set of claims filed on 10/22/2019 have been reviewed by the examiner in view of the prior arts of a search record and it is agreed that the prior arts of the search fail to disclose “the iterative training comprises: processing the task data in the training data set using a current neural network, and determining, based on a processing result of the neural network on the task data in a current iterative training, prediction loss of the current iterative training; determining, based on a preset learning rate function, a preset momentum function, and a current number of iterations, a learning rate and a momentum in the current iterative training; and updating weight parameters of the current neural network by gradient descent based on a preset weight decay, and the learning rate, the momentum, and the prediction loss in the current iterative training” as shown in the independent claims 1 and 9. 
The following is a statement of reasons for the indication of allowable subject matter: Claim 10 would be allowable if it overcome the 101 rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149.  The examiner can normally be reached on 9:30-6:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOSEF K LAEKEMARIAM/   Examiner, Art Unit 2651                                                                                                                                                                                                   08/11/2022